          Case 1:21-cv-03996-AJN Document 40
                                          39 Filed 08/31/21 Page 1 of 1
                                          U.S. Department of Justice
                                                                                            Page 1
                                                      United States Attorney
.                                                     Southern District of New York
                                                      86 Chambers Street        8/31/21
                                                      New York, New York 10007

                                                      August 31, 2021
VIA ECF
Hon. Alison J. Nathan
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: Malik v. USCIS, et al., No. 21 Civ. 3996 (AJN)

Dear Judge Nathan:

        This Office represents the government in the above referenced action in which the plaintiff
seeks an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his
Petition for Alien Entrepreneur (Form I-526). By Order dated August 27, 2021, the Court directed
the parties to submit their proposed case management plan and joint letter by September 3, 2021,
and to advise the Court whether the parties wished to proceed with the September 10 initial
conference. See ECF No. 38. I write on behalf of both sides to respectfully request that the Court
adjourn the initial conference sine die and extend the date for the parties’ submissions to October
4, 2021 (the current deadline for the government to respond to the complaint). See ECF No. 37.
           SO ORDERED.
        The adjournment and extension are requested because, as previously noted, the plaintiff’s
I-526 petition is based on an investment in an economic regional center under the EB-5 Immigrant
Investor Program and the statutory authorization for that program lapsed as of June 30, 2021. See
ECF Nos. 34, 36. The Court previously has granted two extensions of the government’s deadline
to respond to the complaint in light of this lapse. See ECF Nos. 35, 37. Unfortunately, the
undersigned inadvertently neglected to request adjournment of the September 10 conference along
with the most recent extension request. The parties respectfully submit that this case should not
proceed until at least October 4, 2021, which will allow them time to monitor whether Congress
will renew the statutory authorization and to assess the impact of such reauthorization (or lack
thereof) on this litigation. Should Congress re-authorize the Regional Center Program prior to
October 4, the government will promptly notify the Court. The plaintiff consents to this request.
              SO ORDERED.
       I thank the Court for its consideration of this request.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                 8/31/21        By:    s/ Michael J. Byars
                                                      MICHAEL J. BYARS
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2793
                                                      Facsimile: (212) 673-2786
                                                      E-mail: michael.byars@usdoj.gov
cc: Counsel of Record (via ECF)
